The Trial Court did not abuse its discretion in denying the application to put the case over the term, on the ground of a prior *526arrangement with the district attorney. The district attorney's agreement with defendant's attorney was based on the stated necessity of the latter’s being elsewhere engaged during the term, but the defendant’s attorney was not elsewhere engaged, and so the district attorney gave five days’ notice of his intention to move the case. He had ample time to prepare the defense.
The Court’s denial of the application for a postponement of the trial, was an exercise of discretion with which the Appellate Court will, not interfere. (People v. Horton, 4 Park. Cr. 223; Commonwealth v. Donovan, 99 Mass. 426; State v. Pike, 20 N. H. 334; Eighmy v. People, 79 N. Y. 554; People v. Shea, 147 N. Y. 89; Webster v. People, 92 N. Y. 422; People v. Colt, 3 Hill, 436.)
Judgment of conviction and orders reversed and new trial ordered. Held, that upon the facts presented the defendant was entitled to a postponement of the trial in order to procure the attendance of a material witness who was sick and absent.
All concurred.